Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1. (Currently Amended) A zonal isolation assessment system comprising:
a receiver comprising a processor and residing at or near a surface of a wellbore;
production tubing configured to be disposed in the wellbore;
a zonal isolation assembly configured to reside downhole of and fluidically coupled to the production tubing, the zonal isolation assembly configured to isolate a zone of the wellbore and comprising:
isolation tubing configured to flow production fluid from the wellbore to the production tubing,
a first sealing element coupled to the isolation tubing, and
a second sealing element coupled to the isolation tubing and disposed downhole of the first sealing element, the first sealing element and the second sealing element configured to be set on a wall of the wellbore to fluidically isolate an internal volume of the isolation tubing from an isolated annulus defined between the isolation tubing and the wall of the wellbore, the annulus extending from the first sealing element to the second sealing element; and
an assessment assembly disposed at least partially inside the isolation tubing and communicatively coupled to the receiver, the assessment assembly comprising,
a first pressure sensor residing at the internal volume of the isolation tubing and configured to sense and transmit, to the receiver, first pressure information comprising a fluidic pressure of the internal volume over a period of time, and
a second pressure sensor residing at the annulus and configured to sense and transmit, to the receiver, second pressure information comprising a fluidic pressure of the annulus over a period of time, the processor configured to determine, based on the first pressure information and the second pressure information, a change in pressure over time of the internal volume and a change of pressure over time of the annulus and the processor configured to determine, based on a determined relationship between the change in pressure over time of the internal volume and the change of pressure over time of the annulus, a value representing a level of zonal isolation integrity of the zonal isolation assembly, the value being between and including a no loss value and a full loss value.



14.  An assessment assembly comprising:
a receiver communicatively coupled to a processor and residing at or near a surface of the wellbore;
isolation tubing configured to be disposed in a wellbore downhole of production tubing, the isolation tubing configured to flow production fluid from the wellbore to the production tubing,
a first sealing element coupled to the isolation tubing,
a second sealing element coupled to the isolation tubing and disposed downhole of the first sealing element, the first sealing element and the second sealing element configured to be set on a wall of the wellbore to fluidically isolate an internal volume of the isolation tubing from an isolated annulus defined between the isolation tubing and the wall of the wellbore, the isolated annulus extending from the first sealing element to the second sealing element,
a first pressure sensor residing at the internal volume of the isolation tubing, the first pressure sensor communicatively coupled and configured to transmit first pressure information to a receiver at or near a surface of the wellbore, the first pressure information comprising a fluidic pressure of the internal volume over a period of time, and
a second pressure sensor residing at the annulus, the second pressure sensor communicatively coupled and configured to transmit second pressure information to the receiver, the second pressure information comprising a fluidic pressure of the annulus over a period of time, the processor configured to determine, based on the first pressure information and the second pressure information, a change in pressure over time of the internal volume and a change of pressure over time of the annulus and the processor configured to determine, based on a determined relationship between the change in pressure over time of the internal volume and the change of pressure over time of the annulus, a value representing a level of zonal isolation integrity of the zonal isolation assembly, the value being between and including a no loss value and a full loss value.

19. (Currently Amended) A method comprising:
receiving, by a receiver at or near a surface of a wellbore, first pressure information and second pressure information from a zonal isolation assembly disposed downhole of production tubing, the zonal isolation assembly comprising 1) isolation tubing, 2) a first sealing element coupled to the isolation tubing, 3) a second sealing element coupled to the isolation tubing and disposed downhole of the first sealing element, the first sealing element and the second sealing element configured to be set on a wall of the wellbore to fluidically isolate an internal volume of the isolation tubing from an isolated annulus defined between the isolation tubing and the wall of the wellbore, 4) a first pressure sensor residing at the internal volume of the isolation tubing and configured to sense the first pressure information, and 5) a second pressure sensor residing at the annulus and configured to sense the second pressure information, the first pressure 
determining, based on the first pressure information and the second pressure information, a change in pressure over time of the internal volume and a change of pressure over time of the annulus; and 
determining, the value being between and including a no loss value and a full loss value.


Status
NOTICE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 2/28/2022 reply.  In view of the applicant's amendments, all objections to the claims and specification have been withdrawn, as well as, all Section 112(a) and Section 112(b) rejections.   In view of the applicant's amendments, Section 112(f) is no longer invoked.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claim 1, 14, and 19 were not located in one reference, or a reasonable combination of references, particularly with regard to the value representing a level of zonal isolation integrity of the zonal isolation assembly being required to be between and including a no loss value and a full loss value.  In this regard, and in addition to the Arsalan reference used as a primary in the Section 103 rejections in the nonfinal office action of 9/30/2021, the examiner also considered Hoeie et al. (US20210156244).  Hoeie discloses monitoring pressures within production tubing 3 and each of succeeding casing annuli 7,9 from the tubing, over time [para. 0033] for the purpose of determining zonal integrity related conditions requiring an alarm [Figs. 1,2; abstract; para. 0007-0009,0013, 0027-0032,0042], for example, monitoring an internal volume pressure [the A annulus 7] and an external pressure [the B annulus 9] [Fig. 2; para. 0034].  In the Fig. 2 example, a “determined relationship” between the change in pressure over time of the internal volume and the change of pressure over time of the annulus is shown by the graphs of such changes, i.e., if they are not intersecting, then no loss of zonal integrity is indicated, but if they do intersect then it is likely a leak allowing communication between the two volumes.  The processor determines a value representing a level of zonal isolation integrity, i.e., the difference in the pressures on the pressure change graphs at the point of intersection being zero, the level being a full loss of the zonal integrity.  However, this is a singular value instance and does not constitute a range of values that would be between and include a no loss value and a full loss value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEORGE S GRAY/               Primary Examiner, Art Unit 3676